 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   UNITED STATES OF AMERICA,                          Case No.: 12-cr-5154 W
14                                     Plaintiff,
                                                        ORDER SETTING DEADLINE FOR
15   v.                                                 DEFENDANT’S MOTION TO
                                                        EXTEND THE DEADLINE TO FILE
16   PHILLIP ANDREW WELLER II,
                                                        A NOTICE OF APPEAL
17                                   Defendant.
18
19         On September 11, 2018, this Court denied Defendant Phillip Andrew Weller II’s
20   Motion to Correct Clerical Error Pursuant to Rule 36 of Fed. R. Crim. Pro. [Doc. 89], and
21   Motion to Reduce Sentence Under 18 USC 3582(c)(2) Due to Amendment 701 [Doc.
22   90]. (See September 11, 2018 Order [Doc. 92].) On October 4, 2018, Defendant filed a
23   Notice of Appeal. (See Notice of Appeal [Doc. 93].)
24         On October 10, 2018, the Ninth Circuit issued an order finding Defendant’s Notice

25   of Appeal was untimely because it was filed more than 14 days from entry of this the
     September 11, 2018 Order. The Ninth Circuit, however, remanded the case to this Court
26
     for the limited purpose of providing Defendant with notice and an opportunity to do the
27
     following:
28

                                                    1
                                                                                    12-cr-5154 W
 1         request that the time for filing the notice of appeal be extended, for a period not to
           exceed 30 days from the expiration of the time prescribed by Rule 4(b), upon a
 2
           finding of excusable neglect or good cause. See Fed. R. App. P. 4(b)(4); United
 3         States v. Ono, 72 F.3d 101, 103 (9th Cir. 1995) (order); United States v. Stolarz,
           547 F.2d 108 (9th Cir. 1976.).”
 4
 5   (See October 10, 2018 Ninth Cir. Order [Doc. 96].) Accordingly, Defendant is
 6   NOTIFIED that he may file a motion requesting that the deadline for filing a notice of
 7   appeal of the September 11, 2018 Order be extended for 30 days under Federal Rule of
 8   Appellate Procedure 4(b)(4), which provides:
 9
           Upon a finding of excusable neglect or good cause, the district court may—
10         before or after the time has expired, with or without motion and notice—
11         extend the time to file a notice of appeal for a period not to exceed 30 days
           from the expiration of the time otherwise prescribed by this Rule 4(b).
12
13   Fed. R. App. Pro. 4(b)(4). Defendant is FURTHER NOTIFIED that the motion for an
14   extension of time must be filed with this Court on or before November 12, 2018.
15         Pursuant to the Ninth Circuit’s order, the Clerk shall serve Defendant with a copy
16   of this order at the following address:

17         Reg. No. 35963-298
18         Federal Correctional Institution, P.O. Box 2000
           Joint Base MDL, New Jersey 08640
19
20
           IT IS SO ORDERED.
21
     Dated: October 11, 2018
22
23
24
25
26
27
28

                                                  2
                                                                                        12-cr-5154 W
